DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Objections
Claim 10 is objected to because of the following informalities:  the phrase “between about between about” in line 2 should be “between about.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “a soft material” contains a relative term “soft”, which renders the claim indefinite.  The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of this examination, the examiner interprets the limitation as “any polymer material or monomeric material that is cured or crosslinked”, which has support in paragraph 0026 of the Specification as originally filed. 
Regarding claims 2-13, they are indefinite due to their dependency on claim 1. 
Regarding claim 9, it recites “anionic surfactant includes sodium dodecyl sulfate (SDS), polysorbate, octylphenol ethoxylate, or combinations thereof”.  However, polysorbate and octylphenol ethoxylate are non-ionic surfactants.
Regarding claim 15, it recites “mixing the plurality of calcium carbonate particles over time”.  However, the term “over time” is indefinite without specifying the duration of the time.  For the purpose of this examination, the examiner interprets the limitation as “mixing the plurality of calcium carbonate particles”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US20170355880).
Regarding claim 1, Smith discloses a method (paragraph 0041), comprising: polishing a surface of a substrate with a calcium carbonate slurry, wherein the substrate is coated with a soft material, wherein the calcium carbonate slurry comprises a dispersant, an anionic surfactant, and a plurality of calcium carbonate particles suspended in a solution (a gelcoat reads on a soft material, paragraphs 0004 and 0041; a surfactant reads on a dispersant, paragraph 0015; and sodium dodecyl sulfate reads on an anionic surfactant, paragraph 0024) .
Regarding claim 3, Smith discloses wherein the soft material includes an organic polymeric hydrogel (paragraph 0004).
Regarding claim 4, Smith discloses mixing, prior to polishing the substrate, the plurality of calcium carbonate particles in the solution with the dispersant and the anionic surfactant using impeller type mixer (paragraph 0039).
Regarding claim 6, Smith discloses wherein polishing the surface of the substrate coated with the soft material occurs without substantially scratching the surface of the substrate (paragraph 0041).
Regarding claims 7 and 8, the limitations recited in the “wherein” clauses in the method claims simply express the intended results of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Regarding claim 12, Smith discloses wherein the soft material comprises a polymer, an inorganic hydrogel, or an organic polymeric hydrogel (paragraph 0004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being obvious over Doy et al. (US5032203).
Regarding claim 1, Doy discloses a method, comprising: polishing a surface of a substrate with a slurry, wherein the substrate is coated with a soft material, wherein the slurry comprises a plurality of fine SiO2 particles suspended in a solution (column 4, lines 30-53).  In the specific embodiment, Doy uses fine SiO2 particles.  However, Doy teaches that calcium carbonate (CaCO3) particles maybe used to replace SiO2 particles to develop the same effect (column 5, lines 9-18). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use calcium carbonate particles to replace SiO2 particles in Example 2 of Doy as specifically taught in Example 3 of Doy, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.  Doy further discloses that a dispersant (sodium hexametaphosphate, column 5, lines 38-44) and an anionic surfactant (column 5, lines 21-29) can result in higher quality for a processed surface (column 5, lines 38-44 and lines 21-29).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to include a dispersant and an anionic surfactant in the calcium carbonate slurry, in order to improve the quality of the processed surface.  
Regarding claim 2, Doy discloses wherein a concentration of the calcium carbonate particles in the calcium carbonate slurry is less than about 10 wt. % (column 5, lines 38-44), which encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 5, Doy is silent about wherein the substrate includes a plurality of features, each of the features having a diameter between about 1 nm and about 100 nm.  However, Doy discloses that the polishing reduces the roughness of the substrate to equal or less than 1nm (10A, column 4, lines 41-51), indicating that the substrate includes a plurality of features, each of the features having a diameter of larger than 1nm, which overlaps with the range recited in the instant claim.  
Regarding claim 6, Doy discloses wherein polishing the surface of the substrate coated with the soft material occurs without substantially scratching the surface of the substrate (column 4, lines 21-24).
Regarding claim 10, Doy discloses wherein an average diameter of the plurality of calcium carbonate particles is between about 10 nm and about 5 μm (column 3, lines 3-9), which encompasses the range recited in the instant claim.
Regarding claim 11, Doy discloses wherein a concentration of the dispersant is between about 0.5 wt. % and about 2 wt. % of the slurry (column 5, lines 38-41), which overlaps with the range recited in the instant claim.
Regarding claim 14, Doy discloses mixing a dispersant, an anionic surfactant into and a plurality of calcium carbonate particles to form a slurry, wherein a concentration of the calcium carbonate particles in the slurry is less than about 10 wt. % (column 3, lines 3-11), which encompasses the range recited in the instant claim.  Doy is silent about the relative sequence of adding the dispersant (surfactant), anionic surfactant (phosphate of an alkali metal) and calcium carbonate particles.  However, changes in sequence of adding ingredients are not patentably distinct from prior art.  See MPEP 2144.04 IV C.
Regarding claim 15, Doy discloses mixing the plurality of calcium carbonate particles to maintain suspension of the calcium carbonate particles in the solution (column 3, lines 3-16).
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Doy et al. (US5032203) as applied to claim 1 above, in view of Smith et al. (US20170355880).
Regarding claim 9, Doy discloses wherein the dispersant includes sodium hexametaphosphate (column 5, lines 38-41).  Doy is silent about the type of anionic surfactant.  However, Smith teaches that an anionic surfactant used in a calcium carbonate slurry can be sodium dodecyl sulfate (paragraph 0024).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use sodium dodecyl sulfate which is a known anionic surfactant used in a calcium carbonate slurry as taught by Smith for the anionic surfactant in the composition of Doy, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Smith et al. (US20170355880) as applied to claim 12 above.
Regarding claim 13, Smith discloses wherein the soft material is the organic polymeric hydrogel (paragraph 0004).  Smith is silent about wherein the organic polymeric hydrogel is a polyacrylamide hydrogel.  However, the gelcoat materials disclosed by Smith and the polyacrylamide hydrogel are both organic polymer based hydrogel and it is would have been obvious for one of ordinary skill in the art to apply the method of Smith for polishing polyacrylamide hydrogel, with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713